Citation Nr: 1511134	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-24 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim for service connection for cervical degenerative disc disease (claimed as residuals of a neck injury) has been received, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertensive vascular disease, claimed as hypertension.  

4.  Entitlement to service connection for chronic right shoulder strain.

5.  Entitlement to service connection for chronic left shoulder strain.

6.  Entitlement to service connection for left knee degenerative joint disease.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to December 1989.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Seattle, Washington Regional Office (RO).  Jurisdiction is now with the RO in Montgomery, Alabama.

The Veteran was scheduled for a Board hearing in April 2012, to which he failed to report.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(d), (e).

The Board notes that the Veteran's claim for service connection for cervical degenerative disc disease caused from the residuals of a neck injury was previously denied in a November 1993 rating decision.  That decision was not appealed to the Board and became final.  The Veteran filed to reopen the claim in February 2009.  The Board is required to address the issue of whether the Veteran submitted new and material evidence regardless of the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of the claim.  Id.  As such, the issue has been captioned as set forth above.
The issues of entitlement to service connection for a cervical spine condition, hypertension, a bilateral shoulder condition, and a left knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 1993 decision, the RO denied the Veteran's claims for service connection for a neck disability.  The Veteran did not file a timely appeal.

2.  The evidence received since the November 1993 RO decision regarding the Veteran's claim for service connection for a neck disability is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim, and creates a reasonable possibility of an allowance of his claim.

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has tinnitus causally related to active service.


CONCLUSIONS OF LAW

1.  The claim for service connection for cervical degenerative disc disease caused from the residuals of neck injury has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, (2014).

2.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110 , 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.304 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to the claimant before the initial unfavorable adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Notice was provided by a letter dated in March 2009.

In addition, the notice requirement applies to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With respect to the Dingess requirements, the March 2009 letter included notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.
VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this instance, the claims file contains the Veteran's service treatment records, VA treatment records, and the Veteran's own assertions in support of his claim.  The Board has reviewed the file for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain; therefore appellate review may proceed without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition, the RO arranged for a VA audiology examination in March 2009.  The Board finds that the examination and opinion are adequate, as the report provides findings relevant to the Veteran's condition and history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner noted that the claims file, including the medical records, was reviewed.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

Unappealed rating actions of the RO are final.  38 U.S.C.A. § 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.

New and material evidence must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The appellant did not appeal the November 1993 rating decision that denied the claim for service connection for a neck disability or submit any additional evidence during the appeal period.  Thus, the November 1993 rating decision is final.  38 C.F.R. § 20.1100.  That decision was the last time the appellant's claim was finally disallowed on any basis.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether new and material evidence is submitted is also a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the question requires a determination of whether the claim should be reopened and, if so, an adjudication on the merits after compliance with the duty to assist.

The evidence of record as of the November 1993 RO decision included the Veteran's service treatment records (STR).  The RO denied the claim because the Veteran's STRs showed complaints of a neck injury while playing basketball in 1980.  However, the RO held that the records showed the condition had resolved and there was no further documentation of a disability.

Evidence received since the November 1993 RO decision includes VA treatment records showing treatment for a cervical spine problem and a VA examination.

The Board finds that the treatment records and examination are new pieces of evidence, as they are not cumulative or redundant and were not previously considered.  The records are also material because they relate to an unestablished fact and support the Veteran's claim for service connection.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low; the Board finds that the threshold is met and that VA's duty to assist is triggered.

As new and material evidence has been received, reopening of the claim for entitlement to service connection for cervical degenerative disc disease caused from the residuals of neck injury is warranted.

III.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease", whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  

Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.309(a) includes tinnitus where there is evidence of acoustic trauma.  The absence of evidence of tinnitus in service is not a bar to service connection.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

IV.  Tinnitus

The Veteran's STRs are negative for any complaints, treatment, or diagnosis of tinnitus.  Upon his separation examination in November 1989, the Veteran's hearing was noted to be normal and clinical evaluation of his ears showed normal results.

After separation from service, there is no indication of tinnitus until the Veteran made a complaint in February 2009, two decades after separation from service.  In fact, at the Veteran's VA audiology examination in March 2009, he indicated that he began experiencing tinnitus four years prior to the examination.  That indicates onset 16 years after separation from service.

At the examination, the Veteran said he was exposed to noise from small arms fire, artillery, mortars, grenades, helicopters, and tanks.  He also reported working in construction after service.

The examiner opined that the Veteran's tinnitus "is less likely as not due to noise exposure in the military."  The rationale given by the examiner is the "late date of reported onset."

A claimant is competent in some cases to diagnose some disabilities despite his status as a lay person.  Tinnitus is one such example as it is observable with the sense.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).

There is no evidence that the Veteran's tinnitus is related to service.  The Veteran himself indicated that onset was 16 years after separation.  Therefore, entitlement to service connection for tinnitus is denied.


ORDER

As new and material evidence has been submitted, the issue of entitlement to service connection for cervical degenerative disc disease caused from the residuals of neck injury is reopened and to that extent the claim is granted.

Entitlement to service connection for tinnitus is denied.


REMAND

The Board finds that additional development is needed before a decision may be rendered with respect to the claims for entitlement to service connection for a cervical spine condition, hypertension, bilateral shoulder condition, and a left knee condition.  Addendum VA medical opinions are required to determine the nature and etiology of the claimed disabilities.
The Veteran underwent examinations for these conditions in April 2009 and he was diagnosed with degenerative disk disease of the cervical spine, hypertensive vascular disease, chronic bilateral shoulder strain, and degenerative disk disease consistent with patellar spurring of the left knee.  However, no opinion on etiology was provided in these examination reports.  Further, there is evidence of each condition in the Veteran's STRs that must be addressed in an opinion.

The Veteran injured his neck and shoulder playing basketball in April 1980 and he was treated through July 1980.  At his separation examination, he complained of back pain and shoulder pain.  In October 1986, the Veteran was treated for chest pain.  The blood pressure was noted to be "regular."  However, "+HTN" was noted at the time.  Further, he was treated for chest pain again in March 1989 and his blood pressure was noted to be "high."  Finally, in October 1984 and July 1986, the Veteran was treated for left knee pain.  Given the evidence in the STRs, an opinion on etiology for each of his current conditions is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion regarding the etiology of the Veteran's cervical spine condition.  The claims file must be provided to the examiner for review, and such review should be noted in the examination report.

After reviewing the file the examiner should render an opinion as to the following question:

Whether it is at least as likely as not (i.e., at least a 50 percent probability) that any currently present cervical spine condition was incurred in or aggravated by any incident of active service, to include the injury suffered in April 1980.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

If the examiner finds that an opinion cannot be provided without an examination, an examination must be provided.

2.  Obtain a medical opinion regarding the etiology of the Veteran's bilateral shoulder condition.  The claims file must be provided to the examiner for review, and such review should be noted in the examination report.

After reviewing the file the examiner should render an opinion as to the following question:

Whether it is at least as likely as not (i.e., at least a 50 percent probability) that any currently present right or left shoulder condition was incurred in or aggravated by any incident of active service, to include the injury suffered in April 1980.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

If the examiner finds that an opinion cannot be provided without an examination, an examination must be provided.

3.  Obtain a medical opinion regarding the etiology of the Veteran's left knee condition.  The claims file must be provided to the examiner for review, and such review should be noted in the examination report.

After reviewing the file the examiner should render an opinion as to the following question:

Whether it is at least as likely as not (i.e., at least a 50 percent probability) that any currently present left knee condition was incurred in or aggravated by any incident of active service, to include complaints and treatment in October 1984 and July 1986.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

If the examiner finds that an opinion cannot be provided without an examination, an examination must be provided.

4.  Obtain a medical opinion regarding the etiology of the Veteran's hypertensive vascular disease.  The claims file must be provided to the examiner for review, and such review should be noted in the examination report.

After reviewing the file the examiner should render an opinion as to the following question:

Whether it is at least as likely as not (i.e., at least a 50 percent probability) that any currently present hypertensive vascular disease was incurred in or aggravated by any incident of active service, to include complaints of chest pain during service in October 1986 and March 1989.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

If the examiner finds that an opinion cannot be provided without an examination, an examination must be provided.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


